Citation Nr: 1804109	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  15-32 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for confusion, lack of concentration and depression, claimed as Gulf War illness.

4.  Entitlement to service connection for chronic fatigue syndrome, claimed as Gulf War illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Marine Corps from May 1989 to May 1993.    


This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2014 and March 2015 rating decisions from the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO), which denied the Veteran's claim of entitlement to service connection for sleep apnea, and denied entitlement to service connection for a left knee disability; confusion, lack of concentration and depression, claimed as Gulf War illness; and chronic fatigue syndrome, claimed as Gulf War illness, respectively.

There is another pending claim on appeal for entitlement to an annual clothing allowance for the 2015 calendar year.  Because the pending claim arises from the Durham, North Carolina VA Medical Center (VAMC) and the instant appeal arises from the Winston-Salem RO, the pending clothing allowance claim is the subject of a separate Board decision.  See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, 14(c)(1) (noting that where there are matters arising out of two or more agencies of original jurisdiction, separate decisions are required).

Upon review of the Veteran's aforementioned pending claim for entitlement to an annual clothing allowance for the 2015 calendar year, the Board found that the Veteran filed timely notices of disagreement to a July 2013 rating decision, denying entitlement to service connection for sleep apnea, and to a March 2015 rating decision, denying entitlement to a left knee disability; confusion, lack of concentration and depression, claimed as Gulf War illness; and chronic fatigue syndrome, claimed as Gulf War illness.  The RO has not acknowledged the Veteran's timely notices of disagreement, received in April 2014 and April 2015, or issued a statement of the case addressing these claims.  The failure to issue a statement of the case in such a circumstance renders these claims procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2017); Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, these issues have been added to the appeal pursuant to Manlincon and are remanded for the issuance of a statement of the case.

Additionally, the Veteran filed a claim for entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU) in August 2009.  However, the issue of entitlement to a TDIU has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Typically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, the veteran is entitled to a statement of the case, and the RO's failure to issue a statement of the case is a procedural defect requiring remand.  Manlincon, 12 Vet. App. at 238.  In the instant case, the Veteran submitted statements in April 2014 and April 2015 which the Board construes as notices of disagreement to the issues entitlement to service connection for sleep apnea; and for entitlement to service connection for a left knee disability; confusion, lack of concentration and depression, claimed as Gulf War illness; and chronic fatigue syndrome, claimed as Gulf War illness, respectively.  The Board notes that the Veteran's claims were received prior to March 24, 2015; thus, the notices of disagreement need not be filed using the specific form required by the Secretary, VA Form 21-0958.  See 38 C.F.R. § 20.201  (2017); 79 Fed. Reg. 57660  -57698 (Sept. 25, 2014) (noting that the current VA regulation requiring the filing of a VA Form 21-0958 to initiate a NOD is applicable to claims and appeals filed on or after March 24, 2015).  Although the RO issued a rating decisions in July 2013 and March 2015 for the aforementioned claims, the RO failed to acknowledge the April 2014 and April 2015 notices of disagreement and additionally failed to issue statements of the case.  The failure to issue a statement of the case in such a circumstance renders these claims procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201; Manlincon, 12 Vet. App. at 238.  Therefore, the appeal with regard to these issues is remanded for the issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case addressing the issues of entitlement to service connection for sleep apnea; a left knee disability; confusion, lack of concentration and depression, claimed as Gulf War illness; and chronic fatigue syndrome, claimed as Gulf War illness.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The AOJ should advise the Veteran that the appeal will not be returned to the Board for appellate consideration following the issuance of the statement of the case unless he perfects his appeal.

The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




